DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedoeem et al. (U.S. PG Pub. # 2007/0171600 A1).
	In Re claim 1, ‘600 teaches a power and fiber splice enclosure comprising: a housing (14 and 16) including electrical components (electronics par. 0027); and a solar shield (10 or 12 or 10 and 12) external to the housing and on at least a major portion of the housing (figs. 1 and 2).
	Furthermore, examiner notes that the structure in the body of the claims is capable of functioning as the preamble recites and the examiner is reading the claims as such. Moreover, the term power can be any type of energy transfer including thermal, physical, electrical or optical and examiner is interpreting fiber to be optical fiber per the specification of the instant application. 

	In Re claims 4 – 13 ‘600 teaches:
wherein the solar shield comprises a plurality of panels (each side of 10); 
wherein the plurality of panels are formed as an integral, one-piece member (fig. 1);
wherein at least one of the plurality of panels is curved (fig. 1);
wherein the solar shield (12, par. 0024) has a rectilinear shape formed by a plurality of flat panels (fig. 1); 
wherein a shape of the solar shield is in cross-section one of a circle, oval, octagon, hexagon, polygon, open polygon, substantially U-shape, or substantially V-shape (fig. 1);
wherein the solar shield completely encircles the housing or partially encircles the housing (figs. 1 and 2);
wherein the solar shield is spaced from the enclosure such that an air gap is created between the solar shield and the housing (fig. 2);
wherein the solar shield is mounted directly to the enclosure, or the solar shield is mounted to a support for the enclosure (par. 0031);
wherein a vent (22) is in the housing;
wherein the vent is on a side of the housing that faces upward when the enclosure is installed (figs. 1 or 2).

	In Re claim 19, ‘600 teaches a power and fiber splice enclosure comprising: a housing (10 and 12) including electrical components (par. 0032); and a vent (22) disposed in the housing for venting hot air from the enclosure.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (U.S. Patent # 5,930,111).
	In Re claims 1 and 3, ’111 teaches a power and fiber splice enclosure comprising: a housing (31) including electrical components (40); and a solar shield (140) external to the housing and on at least a major portion of the housing (fig. 2).


Claims 1, 15 and 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing (U.S. PG Pub. # 2014/0054021 A1).

In Re claims 1 and 15, ‘021 teaches a power and fiber splice enclosure comprising: a housing (1025) including electrical components (1010); and a solar shield (1030 as it block sunlight to some degree) external to the housing (fig. 10A) and on (in contact with) at least a major portion of the housing (fig. 10A) and a condenser (1060).

In Re claim 20, ‘021 teaches a power and fiber splice enclosure comprising: a housing (1025, par. 0085) including electrical components (1005 and 1010); and a condenser (1060) thermally coupled to a heat conducting component of the enclosure (1030 or 1010 or 1005) for cooling at least the heat conducting component (fig. 10A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (U.S. Patent # 5,930,111) in view of Wilkinson (U.S. PG Pub. # 2002/0174671 A1).
‘111 teaches the enclosure of claim 1 but is expressly silent to wherein the solar shield comprises at least one of a radiant barrier that reflects thermal radiation, a reflective metal, aluminum, reflective white plastic, a base layer covered by a reflective material, or a reflective flexible material mounted on a rigid frame or wherein a reflective exterior surface of the solar shield is diffusive.
‘671 teaches making a solar blocking surface a light diffusing surface by applying flat white paint or using white nylon or white poly carbonate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover the solar shield of ’111 with a reflective/diffusive flat white paint or to cover it or make it out of a white nylon or white poly carbonate, as taught by ‘671 so as to block as much sunlight as possible while also lessening the heating effect on the solar shield, as white absorbs less light. Furthermore, dulling the reflection through diffusion ensures that anyone viewing the enclosure does not receive eye damage from a direct sunlight reflection. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pedoeem et al. (U.S. PG Pub. # 2007/0171600 A1) in view of Hanks et al. (U.S. Patent # 10,353, 163 B1).
‘600 teaches the vent of claim 12 but is silent to wherein the vent comprises a frame covered by a waterproof membrane, and wherein the waterproof membrane comprises a water tight ePTFE membrane.
‘671 teaches an ePTFE membrane for convection of heat but not water (col. 5, lines 19 – 28).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of ‘600 to include an ePTFE membrane, as taught by ‘163, that covers the vents (22) of ‘600 so as to ensure liquid, including water, or any dust makes its way to the housing, thus ensuring the longevity and robustness of the housing in extreme environmental conditions.

Claims 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (U.S. Patent # 5,930,111) in view of Xing (U.S. PG Pub. # 2014/0054021 A1).
In Re claims 15 – 18, ‘111 teaches the enclosure of claim 1 but is silent to:
a condenser thermally coupled to a heat conducting component for cooling at least the heat conducting component;
wherein the condenser comprises a heat sink block thermally coupled to the heat conducting component, wherein a condenser pipe is in fluid communication with the heat sink block, and wherein the heat sink block comprises an internal conduit that is in fluid communication with the condenser pipe;
wherein a portion of the condenser pipe extends to an exterior of the housing such that the portion of the condenser pipe is exposed to an ambient environment;
wherein the condenser pipe is configured such that a liquid working fluid in the condenser pipe is heated by heat transfer from the heat sink block and is evaporated to form a gas, the gas travels through the condenser pipe to the portion of the condenser pipe where the gas is cooled by heat transfer to the ambient environment and condenses back to a liquid state, and the liquid working fluid flows back to the heat sink block.

‘021 teaches:
 a condenser (1060) thermally coupled to a heat conducting component (1010 or 1005) for cooling at least the heat conducting component;
wherein the condenser comprises a heat sink block (1061) thermally coupled to the heat conducting component, wherein a condenser pipe (1030) is in fluid communication with the heat sink block;
wherein a portion of the condenser pipe extends to an exterior of the housing such that the portion of the condenser pipe is exposed to an ambient environment (fig. 10A).

‘021 is silent to the heat sink block having an internal conduit that is in fluid communication with the condenser pipe; wherein the condenser pipe is configured such that a liquid working fluid in the condenser pipe is heated by heat transfer from the heat sink block and is evaporated to form a gas, the gas travels through the condenser pipe to the portion of the condenser pipe where the gas is cooled by heat transfer to the ambient environment and condenses back to a liquid state, and the liquid working fluid flows back to the heat sink block.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of ‘111 to incorporate a condenser and its associated system as taught by ‘021 so as to ensure adequate cooling of the electrical components within ‘111 thereby allowing for the enclosure of ‘111 to operate in higher temperature and extend the longevity of the electrical components within the enclosure thus making a more versatile and robust enclosure. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the heat sink block having an internal conduit that is in fluid communication with the condenser pipe to ensure optimum heat transfer and for the condenser to condense as claimed in claim 18 as this is a well known technique for how condensers operate so as to efficiently move the most amount of heat as possible from the heat generating environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874